Title: From John Adams to Robert Montgomery, 24 November 1778
From: Adams, John
To: Montgomery, Robert


     
      Sir
      Passy Novr 24. 1778
     
     Your Favour of the Sixth of this Month, reached me, three days ago, I am much obliged to you, for communicating to me, the Intelligence contained in it. These orders of Government, afford no Ground for any decisive Conclusions respecting the Intentions of Spain, yet they discover that the Court is attentive to the Progress of the War, and We may expect that the more they think upon the Subject, the Sooner, they will be convinced of the Importance of it, to their Interests, and of the Wisdom of their taking a Part in it.
     I can give you, no News from America, because Several Vessells have arrived at Bilboa, which left Boston and Newbury Port later than any We have from America.
     All the News We have here respects the Captures of French Vessells by the English Privateers, and of English Privateers, by the French Men of War, in which they have been very Successfull. The Number of British Sailors, which has been captivated, is very considerable much more so than the Number of French Sailors taken by the English, which is perhaps a greater Loss to them, than the Capture of larger Portions of their Property, would have been.
     I Shall be much obliged to you, for the Continuance of your Favours, because Intelligence is the soul of War, as it is indeed of every Thing human, but ispecially because every Thing that happens in Spain in Consequence of orders from Government, is important. I am, with much Respect, Sir, your humble servant.
    